Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the IDS, submitted on 08/13/2020, have been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to non-statutory subject matter.  The claim(s) 7-15 do not fall within at least one of the four categories of patent eligible subject matter because the claim subject matter may be interpreted as a pure signal though stored on a storage medium.  MPEP 2106 II. states “[a]lthough random-access memory and magnetic tape are statutory media, carrier waves are not because they are signals similar to the transitory, propagating signals held to be non-statutory in Nuijten. 851 F.3d at 1294, 112 USPQ2d at 1133 (citing In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007)). Accordingly, because the BRI of the claims covered both subject matter that falls within a statutory category (the random-access memory), as well as subject matter that does not (the carrier waves), the claims as a whole were not to a statutory category and thus failed the first criterion for eligibility.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwark et al. (US PGPub 2016/0111908) in view of Moon et al. (US PGPub 2018/0115178).
As to Claim 1, Kwark teaches a battery performance prediction apparatus for a vehicle (Abstract), the apparatus comprising: 
a high voltage battery configured to supply a voltage to the vehicle (Figure 1, item 110); 
a battery management system (BMS) configured to obtain first state information through a state test of the high voltage battery when the vehicle is driven, and obtain second state information through the state test of the high voltage battery when the battery management system is driven by a wake-up signal in a state in which the vehicle is turned off (¶38 “BMS”) ; and 
a communication unit configured to transmit the first state information and the second state information to the outside (¶38)
Kwark is silent as to configured to obtain first state information through a state test of the high voltage battery when the vehicle is driven, and obtain second state information through the state test of the high voltage battery when the battery management system is driven by a wake-up signal in a state in which the vehicle is turned off) ; and 
a communication unit configured to transmit the first state information and the second state information to the outside.
Moon teaches configured to obtain first state information through a state test of the high voltage battery when the vehicle is driven, and obtain second state information through the state test of the high voltage battery when the battery management system is driven by a wake-up signal in a state in which the vehicle is turned off (¶38 “BMS”; ¶38 “generating a wakeup signal in correspondence with compared result and a communication device”; ¶¶42-46 teaches wake-up signal) ; and 
a communication unit configured to transmit the first state information and the second state information to the outside (¶38, “transmitting the wakeup signal to the controller”).
	The claimed invention as a whole would have been obvious before the effective filing date to a person having ordinary skill in the art to combine both teachings.  Kwark teaches the need for producing wake up signals for recharging during operation (¶34) and Moon teaches the need to obtain different states and using the BMS to trigger the wake up signal and communicate to the driver (¶¶34).  One would be motivated to combine these teachings so as to create an efficient battery management system to better maintain consistent charge during varying driving styles. 
As to Claim 2, Kwark teaches wherein the battery management system is operated by the wake-up signal generated at a preset reservation time from a user (¶27 “by a user through telematics communication unit”).

As to Claim 3, Kwark teaches wherein the communication unit is configured to receive a reservation request from a user terminal for the vehicle (¶27 “by a user through telematics communication unit” and ¶39 “thereby visually informing the user that recharging is complete”).

As to Claim 4, Kwark teaches wherein the battery management system predicts performance of the high voltage battery based on at least one of the first state information and the second state information (¶¶22-24).

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest “wherein the battery management system predicts the performance of the high voltage battery at a preset time interval” as set forth in claims 5-6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROY Y YI/Primary Examiner, Art Unit 2852